FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2022

                                      No. 04-21-00516-CV

                             Lon E. GRINAGE & Marilyn Grinage,
                                        Appellants

                                                v.

                    Jason Phillip THOMPSON & Terrie Mylene Thompson,
                                        Appellees

                  From the 218th Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW1900810
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       Appellant’s brief was due on July 1, 2022. On July 7, 2022, after no brief or motion for
extension of time to file the brief was filed, we ordered Appellant to file an explanation for the
delay.
       On July 18, 2022, Appellant filed a response to the order to show cause and requested an
extension of time to file the brief. This court’s order to show cause is satisfied, and Appellant’s
motion for extension of time to file the brief is granted. Appellant’s brief is due twenty days
from the date of this order. No further extensions of time will be granted.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court